Citation Nr: 1413594	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-33 687A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for ischemic heart disease, for the period prior to November 19, 2013.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. All, Associate Counsel





INTRODUCTION

The Veteran had active military service in the United States Army from April 1966 to November 1973 and the United States Air Force from September 2001 to August 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for ischemic heart disease and assigned a disability rating of 30 percent.  

In November 2011, the Veteran filed a notice of disagreement with regard to the initial disability evaluation.  In November 2012, the RO issued a statement of the case continuing the 30 percent evaluation.  In December 2012, the Veteran perfected his appeal.  In December 2013, the RO increased the disability evaluation to 100 percent, effective November 19, 2013.  In February 2014, the Veteran notified the Board in a written statement of his desire to withdraw his appeal.


FINDING OF FACT

By way of a statement received by the Board in February 2014, the Veteran withdrew his appeal in its entirety.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or an authorized representative.  Id.  In the instant case, the Veteran submitted a statement in February 2014, wherein he stated a desire to withdraw his appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


